                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

    PATRICK R., 1                                )
                                                 ) No. 19 CV 282
                              Plaintiff,         )
                                                 )
         v.                                      ) Magistrate Judge Young B. Kim
                                                 )
    ANDREW M. SAUL, Commissioner of              )
    Social Security,                             )
                                                 ) February 18, 2020
                              Defendant.         )

                     MEMORANDUM OPINION and ORDER

        Patrick R. (“Patrick”) seeks disability insurance benefits (“DIB”) and

supplemental security income (“SSI”) on the basis that he is disabled by severe

degenerative disc disease of the lumbar spine. Before the court are the parties’ cross

motions for summary judgment.          For the following reasons, Patrick’s motion is

denied, and the government’s is granted:

                                  Procedural History

        Patrick filed his DIB and SSI applications in April 2016 alleging a disability

onset date of September 23, 2011. (Administrative Record (“A.R.”) 15.) After his

applications were denied initially and upon reconsideration, (id. at 105-06, 138-41,

144-47), Patrick requested and was granted a hearing before an administrative law

judge (“ALJ”), (id. at 149-50, 168-73). Patrick appeared for the hearing in November

2017 along with his attorney, a medical expert (“ME”), and a vocational expert (“VE”).



1 Pursuant to Internal Operating Procedure 22, the court uses only the first name
and last initial of Plaintiff in this opinion to protect his privacy to the extent possible.
(Id. at 32-86.) The ALJ issued a decision in February 2018 finding that Patrick is not

disabled. (Id. at 15-26.) When the Appeals Council declined Patrick’s request for

review, (id. at 1-5), the ALJ’s decision became the final decision of the Commissioner,

see Minnick v. Colvin, 775 F.3d 929, 935 (7th Cir. 2015). Patrick filed this lawsuit

seeking judicial review of the Commissioner’s decision, and the parties consented to

this court’s jurisdiction, see 28 U.S.C. § 636(c); (R. 11).

                                          Facts

       Patrick was working as a service technician cleaning carpets and restoring

property from water, mold, and fire damage when he injured his back. (A.R. 37, 323.)

In November 2015 he underwent lumbar fusion surgery and has received injections,

physical therapy, and pain medication. (Id. at 323-24.) Despite the treatment, he

says he continues to experience back pain, sleep loss, and difficulty bending and

lifting.   (Id.)   He alleges that in September 2011 he became unable to sustain

competitive work because of his back. (Id. at 324.)

A.     Medical Evidence

       The medical records Patrick submitted to the ALJ show that he has received

treatment for a lower back injury and pain since 2011. (A.R. 662, 668.) An MRI of

the lumbar spine from October 2011 showed mild degenerative changes in the lumbar

spine at L4-L5. (Id. at 20, 657-58, 662, 669-70, 818.) Patrick was diagnosed with

lumbar facet arthropathy and prescribed Norco for pain. (Id. at 20, 657-58, 669-70.)

His examination was “for the most part benign,” with no signs of sensory or reflex

issues, dural tension, or atrophy. (Id. at 662.) Patrick received physical therapy and



                                             2
steroid injections with selective nerve blocks but reported only temporary relief. (Id.

at 20, 733, 807, 810, 930, 932-33, 936.) Examinations continued to show normal gait,

strength, range of motion, sensation, and straight-leg results. (Id. at 20, 634, 647,

752-53, 807, 810.)

      In mid-2012 Patrick reported back pain at a level of four out of ten at rest and

difficulty sleeping. (Id. at 20, 559, 818-19.) He did not have weakness or numbness

and exhibited good range of motion without pain. (Id.) An examining neurosurgeon

noted, “[s]pine disease does not usually cause pain in the area that [Patrick] notes is

painful. . . . I recommend that he increase his activity back to normal.” (Id. at 818.)

The physician also recommended physical therapy. (Id.) A July 2012 MRI showed

“[r]ight convex curvature” with a “[s]mall left disc protrusion at L4-L5” but

“[o]therwise normal alignment.” (Id. at 20, 684, 924.)

      Patrick reported moderate back pain in late 2012 through early 2013 but

continued to have normal examinations. (Id. at 20, 823-24, 829-30, 833-34.) In March

2013 Patrick visited an orthopedic surgeon, Dr. Gary Shapiro, who noted on

examination normal gait and strength and negative straight-leg testing. (Id. at 21,

687-89.) Patrick’s primary care physician, Dr. Robert Tanney, similarly recorded

normal gait, sensation, reflexes, and strength in his progress notes through early

2014. (Id. at 21, 837-48; see also id. 767, 1019-20 (records from Dr. Shapiro noting

same during Patrick’s April 2014 visit).)      An April 2014 MRI confirmed mild

degeneration at L5-S1 with “loss of disc hydration” but “well[-]maintained” disc

height.   (Id. at 21, 790, 793-94, 1021, 1036-37.)       Patrick underwent a lumbar



                                          3
discography in May 2014, which showed “partially concordant bilateral back pain of

10/10.” (Id. at 21, 786-87, 791-92, 924, 1038-39.)

      From mid-2014 to 2015 Patrick was “neurologically intact” on examination and

displayed normal gait, strength, sensation, and reflexes. (Id. at 21, 856, 859, 862,

865, 868, 875, 1022, 1024.) A July 2015 MRI of the lumbar spine showed bulges in

two discs, resulting in mild to moderate compression of right existing nerve roots at

both levels, but was otherwise normal.         (Id. at 21, 552-53, 1040-43.)    Patrick

underwent anterior lumbar fusion of L5-S1 in November 2015 without complications.

(Id. at 22, 385, 424-25, 1046-47.)      In the following months he reported some

improvement in his back pain. (Id. at 22, 413, 417, 1028-31.)

      Patrick started physical therapy in February 2016 but was discharged in

March 2016 for lack of progress. (Id. at 397-418, 488-89, 512, 942-44, 1029-31.) At

that time, he reported that his pain had “slightly intensified,” making it difficult for

him to walk for more than 10 minutes at a time. (Id. at 22, 509-12, 523, 945-46, 1033,

1048-60; but see id. at 485 (reporting that pain was not radiating into legs), 523

(noting that Dr. Shapiro was “unable to reproduce any of [Patrick’s] pain”).) X-rays

showed some stenosis and settling of the anterior cage at L5-S1. (Id. at 22, 523.) His

examinations continued to be normal. (Id. at 22-23, 523, 448, 450-51, 880, 883, 887,

891.) Patrick began aquatic therapy, which allowed him “to obtain pain relief while

in the water.” (Id. at 22, 523, 536, 970-1009.)

      Patrick reported in August 2016 that he was “doing better than . . . before

surgery.” (Id. at 22, 1035.) He no longer had “sharp pain in his back that would stop



                                           4
[him] in his tracks” and was taking less Norco. (Id.) X-rays showed a solid fusion at

L5-S1. (Id. at 22, 1028, 1034-35.) Patrick’s examinations through 2017 continued to

be normal. (Id. at 22, 894-96, 903-12, 1010-12.) In August 2017 Dr. Tanney noted

that Patrick’s back pain had “[i]mproved some with lumbar surgery,” that he could

“perform [activities of daily living] adequately,” and that he was “satisfied with his

pain control on Norco.” (Id. at 903, 908-09.)

B.    Hearing Testimony

      Patrick testified that he injured his back in 2011 and then had back surgery in

2015. (A.R. 40.) He said his back pain worsened after the surgery. (Id.) He has tried

various treatments to manage his pain, including physical therapy, aquatic therapy,

injections, and medication. (Id. at 40-41, 45-46.) Yet, according to Patrick, he still

experiences intense back pain, which makes it difficult to sit, stand, walk, or do

anything else for more than 20 minutes at a time. (Id. at 30.) His pain also makes it

difficult for him to concentrate or sleep. (Id. at 39-40.)

      In terms of daily activities, Patrick testified that he does not leave the house

often. (Id. at 41.) He wakes up around 3:00 or 4:00 a.m. After he takes pain

medication and stays awake a few hours, he sleeps for another hour or two. (Id.) The

rest of the day he lies down, either leaning against a wall with pillows or on his side,

alternating positions hourly. (Id.) He said that he is not able to perform chores but

keeps his room clean. (Id.)

      With respect to limitations resulting from his condition, Patrick testified that

he can walk the dog for about 15 minutes before feeling pain. (Id. at 43.) He can



                                            5
stand for about 10 to 15 minutes but cannot sit without continually adjusting his

position. (Id. at 43-44.) He said that his physical therapist completed an evaluation

indicating that he needs to take breaks throughout the day. (Id. at 47.)

C.    The ALJ’s Decision

      The ALJ followed the required five-step process in evaluating Patrick’s

disability claims. See 20 C.F.R. § 404.1520(a). At step one the ALJ found that Patrick

had not engaged in substantial gainful activity since September 23, 2011. (A.R. 18.)

At step two the ALJ concluded that Patrick has the severe impairment of

degenerative disc disease of the lumbar spine status post fusion. (Id.) At step three

the ALJ determined that Patrick’s impairment does not meet or medically equal any

listed impairment. (Id. at 18-19.) Before turning to step four, the ALJ assessed

Patrick as having a residual functional capacity (“RFC”) to perform sedentary work

with the following limitations: he should be permitted to alternate between sitting

and standing by sitting for one hour, and then standing for five minutes while

remaining on task at his work station; he should never climb ladders, ropes, or

scaffolds; he should only occasionally climb ramps and stairs, balance, stoop, kneel,

crouch, and crawl; and he should never be around unprotected heights. (Id. at 19-

24.) At step four the ALJ found that Patrick is unable to perform his past relevant

work, but at step five the ALJ determined that he can perform other jobs that exist

in significant numbers in the national economy. (Id. at 24-25.)




                                          6
                                      Analysis

      Patrick asserts that the ALJ erred by: (1) improperly evaluating his subjective

symptoms; (2) incorrectly weighing medical opinion evidence; (3) failing to account

for off-task time in the RFC assessment; and (4) erroneously denying his request for

the VE to produce supporting documentation. (R. 10, Pl.’s Mem. at 8-15.) This court

reviews the ALJ’s decision to ensure that it is supported by substantial evidence,

meaning “more than a mere scintilla” but no more than “such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.”          Biestek v.

Berryhill, 139 S. Ct. 1148, 1154 (2019) (internal quotations and citations omitted).

To adequately support a decision, the ALJ must “build a logical bridge from the

evidence to his conclusion” that the claimant is not disabled. Shideler v. Astrue, 688

F.3d 306, 310 (7th Cir. 2012). The court’s role is neither to reweigh the evidence nor

to substitute its judgment for the ALJ’s. See Pepper v. Colvin, 712 F.3d 351, 362 (7th

Cir. 2013). That said, if the ALJ committed an error of law or “based the decision on

serious factual mistakes or omissions,” reversal is required. Beardsley v. Colvin, 758

F.3d 834, 837 (7th Cir. 2014).

A.    Symptom Evaluation

      Patrick argues that the ALJ improperly evaluated his claims of pain. (R. 10,

Pl.’s Mem. at 8-11.) An ALJ must consider objective medical evidence, daily activities,

allegations of pain, aggravating factors, course of treatment, and functional

limitations when assessing a claimant’s subjective complaints.              20 C.F.R.

§ 404.1529(c); see also SSR 16-3p, 2017 WL 5180304, at *1 (2017). Typically, a court



                                          7
grants deference to the subjective symptom evaluation because an ALJ has the

opportunity to observe the claimant testify. Jones v. Astrue, 623 F.3d 1155, 1160 (7th

Cir. 2010). Nevertheless, an ALJ’s “failure to adequately explain his or her credibility

finding by discussing specific reasons . . . is grounds for reversal.” Minnick, 775 F.3d

at 937.

      Patrick argues that the ALJ’s symptom assessment cannot stand because she

“cherry pick[ed]” evidence supporting a conclusion of no disability while ignoring

contrary evidence. (R. 10, Pl.’s Mem. at 8.) He does not cite any examples of cherry

picking or glossing over of any evidence. See Gebauer, Jr. v. Saul, ___ Fed. Appx. ___,

2020 WL 261231, at *5 (7th Cir. Jan. 17, 2020). Instead, he focuses on “illogical and

impermissible inferences” he says the ALJ drew in discounting his subjective

complaints. (R. 10, Pl.’s Mem. at 8-11.) For example, Patrick quibbles with the ALJ’s

finding that he “failed conservative measures” before surgery. (Id. at 8.) Patrick calls

the phrasing “interesting” and suggests that the ALJ “seems to blame the failure of

treatment on” him. (Id.) But the ALJ’s language comes directly from Dr. Shapiro’s

treatment records, which state that “[t]he patient has failed conservative

management over an extended period of time.” (A.R. 424.)

      Patrick also takes issue with the ALJ’s finding that his spinal fusion surgery

“was relatively effective at improving his symptoms and functioning.” (R. 10, Pl.’s

Mem. at 8.) He claims that the ALJ “blatant[ly] mischaracteriz[ed] . . . the outcome

of his surgery” to justify her symptom assessment. (Id.) Yet the ALJ explained that

post-surgery treatment records show that Patrick experienced “some slight



                                           8
improvement in back pain” and was “neurologically intact.” (A.R. 22 (citing id. at 413

(“pre-op lumbar back pain significantly improved” after surgery), 1028-29 (“excellent

position of the cage at L5-S1” and “neurologically intact” about one week after

surgery), 1030-31 (“overall slight improvement in [Patrick’s] deep seated back pain,”

no leg pain, and “neurologically intact” with “a negative straight leg raise bilaterally

about six weeks after surgery”), 1034 (“solid fusion at L5-S1 with an anteriorly placed

cage”), 1035 (“overall [Patrick] is doing better than . . . before surgery” and “no longer

has the sharp pain in his back that would stop [him] in his tracks”)).) While the ALJ

also noted evidence of sclerosis and settling of the anterior cage at L5-S1 after

surgery, examinations demonstrated that Patrick was “neurologically intact with

negative straight leg raise tests bilaterally.” (Id. at 22 (citing id. at 1033 (noting that

patient denies leg pain, numbness, or paresthesia and stating that Dr. Shapiro is

“unable to reproduce any of [Patrick’s] pain at this time”)).) The ALJ thus did not

draw improper references from the record.

      Nor is there any evidence that the ALJ made “unsupported leaps of logic” or

provided a “highly slanted iteration of the facts” in evaluating the severity of Patrick’s

symptoms, as he alleges. (R. 10, Pl.’s Mem. at 6, 8.) Rather, the ALJ considered the

appropriate factors in performing her assessment. Berger v. Astrue, 516 F.3d 539,

546 (7th Cir. 2008).      The ALJ first considered Patrick’s subjective symptom

allegations, including his repeated reports of “chronic and severe back pain,” with

difficulty concentrating because of pain. (A.R. 19-22.) She cited Patrick’s testimony

that “he has difficulty standing or walking more than 20 minutes at a time and



                                            9
concentrating due to pain.” (Id. at 19.) She also referred to evidence of record showing

“regular treatment for severe back pain” dating back to 2011. (Id. at 20-22.) The ALJ

observed that Patrick underwent physical therapy, steroid and facet injections, and

a work conditioning program and took Norco, but still reported pain. (Id. at 20-21;

see also id. at 823 (noting multiple spine and facet injections without relief).)

      The ALJ next considered objective medical evidence, including records that

supported exertional, postural, and environmental limitations. (Id. at 20.) An April

2014 lumbar discography indicated “partially concordant bilateral low back pain

measuring [10 out of 10].” (Id. at 21.) A July 2015 MRI showed disc bulges at L4-5

and L5-S1 with “mild to moderate compression of the right existing nerve roots at

both levels.” (Id.) Dr. Shapiro performed a lumbar discectomy and fusion of L5-S1 in

November 2015.       (Id. at 22.)     Thereafter, Patrick initially reported “slight

improvement” but then he alleged that his pain worsened. (Id.) Patrick underwent

physical therapy but was discharged in March 2016, with his therapist citing “lack of

progression”; subsequently, he started aquatic therapy. (Id.; see also id. at 509-12,

1052-55, 1057.) He was diagnosed with chronic pain and failed back syndrome and

referred to a pain management specialist. (Id. at 22.)

      The ALJ determined, however, that the severity of Patrick’s subjective

symptoms, as he claimed, was inconsistent with the objective medical record as a

whole, the treatment he received, and his own statements to providers. (Id. at 22-

23.) As of July 2012, Patrick reported pain at a level of four out of ten and denied

significant weakness or numbness in his lower extremities. (Id. at 20 (citing id. at



                                           10
818-19 (treatment record noting that “[s]pine disease does not usually cause pain in

the area that [Patrick] notes he is painful”)).) He had good range of motion and

imaging showed only mild degenerative disc disease. (Id.) His treating physician

recommended that he increase physical activity. (Id.) Although he displayed “some

facial grimacing” and tenderness during examination in December 2012, he had

normal motion “with no significant weakness or diminished sensation” and could lift

40 pounds and perform physical tasks “at or about his perceived capabilities.” (Id.)

In March 2013 he denied radiating pain, numbness, and tingling in his lower

extremities. (Id. at 21.) Throughout 2013 and into April 2014, he walked with a

normal gait and had negative straight-leg raise tests and normal strength, sensation,

and reflexes in lower extremities.     (Id.)   Imaging in April 2014 showed “mild

degeneration of L5-S1 with loss of disc hydration but well-maintained disc height.”

(Id.) Patrick displayed limited motion in the lumbar spine in May 2014 but still had

normal strength, sensation, and reflexes through May 2015, when he continued to

walk with a normal gait and produce negative straight-leg raise test results. (Id.)

      While the ALJ noted that Patrick reported worsening pain after undergoing

lumbar fusion surgery in November 2015, she found that the evidence of record did

not support his subjective allegations. (Id. at 22.) After his surgery, Patrick denied

numbness or paresthesia, was neurologically intact, and had negative straight-leg

raise tests. (Id.) In August 2016 Patrick reported he was doing better than before

his surgery, as evidenced by the facts that he was not experiencing sharp pain and

was taking less pain medication. (Id.) In November 2016 he displayed a full range



                                          11
of motion in his lumbar spine, negative straight-leg raise tests, and normal gait,

strength, sensation, and reflexes.        (Id.)    The ALJ thus found Patrick’s lack of

“significant pathology involving his lumbar spine” to be inconsistent with his

subjective allegations. (Id. at 22-23.)

      The ALJ further considered evidence regarding Patrick’s daily activities and

determined that they conflicted with his reports of disabling restrictions. (Id. at 23.)

The ALJ relied on Patrick’s ability to care for “personal needs,” perform household

chores, and shop in grocery stores. (Id.) She also noted that he had been able to work

part time. (Id.) Patrick argues that the ALJ erred by relying on his daily activities

to find him capable of full-time work, without explaining how such activities translate

to his ability to work. (R. 10, Pl.’s Mem. at 10-11.) The ALJ expressly stated,

however, that she “does not consider these activities to be conclusive evidence that

[he] can sustain the demands of full-time work activity.” (A.R. 23.) Rather, “when

viewed in combination with the objective evidence and the claimant’s course of

treatment,” they demonstrate a less restrictive RFC than the one championed by

Patrick. (Id.) The ALJ was permitted to consider Patrick’s daily activities, combined

with all other evidence of record, in evaluating the severity of his alleged symptoms.

See Alvarado v. Colvin, 836 F.3d 744, 750 (7th Cir. 2016).

      There indisputably are numerous reports of pain in the record, but the ALJ

acknowledged these reports, properly considered the appropriate factors, and

explained why, taken together, the objective evidence, Patrick’s own statements to

providers, and his daily activities showed that his limitations were not as severe as



                                              12
he alleged. See Getch v. Astrue, 539 F.3d 473, 483 (7th Cir. 2008) (finding no error in

symptom assessment where ALJ “reasonably discounted [claimant’s] testimony given

the discrepancy between his reports” of pain and medical records showing “normal

range of motion”); Schmidt v. Astrue, 496 F.3d 833, 843-44 (7th Cir. 2007) (finding no

error in discounting subjective allegations of pain where the medical record did not

support such claims).     Accordingly, the court grants deference to the ALJ’s

assessment of Patrick’s symptoms. Jones, 623 F.3d at 1160.

B.    Medical Opinion Evidence

      Patrick contends that the ALJ improperly weighed the medical opinion

evidence, including Dr. Tanney’s and the ME’s opinions. (R. 10, Pl.’s Mem. at 11-15.)

As to Dr. Tanney, the ALJ afforded only little weight to his 2013 and 2017 opinions.

(A.R. 23.) Dr. Tanney had treated Patrick since 2011 and opined in 2013 that Patrick

“is unable to sit or stand more than 30 minutes at a time in a 4 hour period” and must

be permitted to shift positions. (Id. at 702.) In 2017 Dr. Tanney opined that Patrick:

is unable to sit or stand for more than 15 minutes at a time or 2 hours in an 8-hour

work day; has frequent pain that severely interferes with his ability to maintain

attention and concentrate; and must shift positions, take unscheduled breaks, and

miss more than four work days per month. (Id. at 1127-29.) An ALJ may not simply

disregard a treating physician’s opinion but must decide how much weight it should

be accorded. 2 See Moss v. Astrue, 555 F.3d 556, 561 (7th Cir. 2009). At the same




2 On January 18, 2017, new regulations issued, eliminating the treating physician
rule. See 20 C.F.R. § 404.1520(c). The new rules apply only to claims filed after
                                          13
time, an ALJ “can give less weight to a treating source’s opinion if it is inconsistent

with the record,” Rainey v. Berryhill, 731 Fed. Appx. 519, 523 (7th Cir. 2018) (citation

omitted), or if she “articulates ‘good reasons’ for doing so,” Gibbons v. Saul, ___ Fed.

Appx. ___, 2020 WL 376499, at *4 (7th Cir. Jan. 23, 2020).

      Here the ALJ provided good reasons for assigning Dr. Tanney’s opinions little

weight. The ALJ discussed Patrick’s medical history at length and found consistent

records showing that Patrick has “a normal gait, negative straight leg raise tests, and

normal strength, sensation and reflexes in the lower extremities.” (A.R. 23.) Based

on this objective medical evidence, she found discrepancies between Dr. Tanney’s

opinions adopting “significant” limitations and Patrick’s “normal” examinations. See

Hinds v. Saul, ___ Fed. Appx. ___, 2020 WL 110257, at *2 (7th Cir. Jan. 9, 2020)

(finding no error where ALJ discounted treating physician’s opinion that conflicted

with record evidence).

      Patrick argues that the ALJ failed to provide “any specific citation or

examples” to support her finding. (R. 10, Pl.’s Mem. at 13.) But throughout her

decision the ALJ cited records showing Patrick’s “normal” examinations, including

normal gait, range of motion, and strength, sensation, and reflexes during the alleged

disability period. (A.R. 20-23 (citing Exs. 2F; 3F; 4F; 8F; 9F; 13F/6-13, 25-37, 39-50,

54-65, 132-139; 144-210; and 15F/18, 33-45).) In some instances, the ALJ did not

include specific pin cites within an exhibit. Nonetheless, she provided sufficient




March 27, 2017. Here Patrick filed his applications for disability benefits on April
18, 2016. (A.R. 15.) Thus, the prior rules in 20 C.F.R. § 404.1527 govern this matter.
                                          14
citations to allow the court to locate numerous records, in the pages and exhibits

referenced, supporting her basis for discounting Dr. Tanney’s opinions. (See id.)

      Patrick further asserts that the ALJ did not adequately explain her

disagreement with Dr. Tanney’s opinion on Patrick’s concentration deficits. (R. 10,

Pl.’s Mem. at 13.) In 2013 Dr. Tanney did not opine that Patrick had difficulty

concentrating. (A.R. 702.) In his 2017 opinion Dr. Tanney indicated that Patrick’s

“moderate low back pain” was severe enough to require him to take unscheduled

breaks every 20 minutes and miss more than four workdays per month. (Id. at 1127-

29.) In her decision the ALJ acknowledged that Patrick reported “persistent back

pain” and that he had difficulty “concentrating due to this [back] pain.” (Id. at 19,

22.) But then she showed how Dr. Tanney’s own treatment records contradicted his

findings. (Id.) For example, 2017 progress notes reported that Patrick’s pain only

“occasional[ly]” radiates from his lower left back to the back of his thigh. (Id. (citing

id. at 911).) Also, according to Dr. Tanney’s notes, Patrick’s symptoms “[i]mproved

some with lumbar surgery in 2015,” and, by August 2017, Patrick was “satisfied with

his pain control on Norco” and could “perform [activities of daily living] adequately.”

(Id. at 22 (quoting id. at 903-04, 909).) Thus, the ALJ adequately supported her

finding that Patrick’s subjective complaints of pain—and any related difficulty

“concentrating due to this pain,” (id. at 19)—conflicted with Dr. Tanney’s notes, (id.

at 22). See Hinds, 2020 WL 110257, at *2 (finding that ALJ did not err in discounting

treating physician’s opinion that relied too heavily on claimant’s complaints of




                                           15
“constant lower lumbar pain,” where the ALJ had reasonably determined that those

complaints lacked the support of objective evidence); 20 C.F.R. § 404.1527(c)(4).

      Patrick lodges one more attack on the evaluation of Dr. Tanney’s opinions—

that the ALJ failed to “address[] the length or nature of the treatment relationship.”

(R. 10, Pl.’s Mem. at 13.)    The ALJ explained that Dr. Tanney was a doctor of

osteopathy who qualified as Patrick’s “treating physician.” (A.R. 23.) While the ALJ

did not expressly state that Dr. Tanney had treated Patrick since 2011, she did

indicate that his notes showed normal examinations “throughout the alleged period

of disability,” which began in September 2011. (Id. at 15, 23.) The court finds that

the ALJ “sufficiently accounted” for the length and nature of Patrick’s relationship

with Dr. Tanney. Carlota R.M. v. Saul, No. 18 CV 2873, 2019 WL 3410222, at *2 (7th

Cir. July 29, 2019) (quotation omitted).)

      Patrick next argues that the ALJ improperly discounted the ME’s more

restrictive RFC opinion.     During the hearing, the ME presented a tale of two

functional reports—one based on the objective medical evidence and another based

on Patrick’s subjective complaints. (A.R. 49-71.) He did so given the “unusual

situation” the case presented insofar as the physical examinations were “normal,” but

the claimant reported “significant pain symptoms throughout the record.” (Id. at 51.)

As to the objective medical evidence, the ME provided a detailed recitation of

treatment records from October 2011 through 2017, which repeatedly showed:

“benign” and “normal” examinations with normal strength, negative straight-leg

raising, negative FABER testing, normal heel and toe walking, normal gait and



                                            16
sensory, full range of motion in the cervical and lumbar spine, ability to lift 40 pounds

and carry 55 pounds 30 feet, and no neurological abnormalities. (Id. at 51-57, 62-63.)

Based upon the physical findings, the ME opined that Patrick “has essentially no

limitations because his reflexes, his strength, straight leg raising, his sensory

examination, and the range of motion” generally are normal. (Id. at 58.)

      At the same time, the ME acknowledged Patrick’s frequent reports of

“debilitating” pain. (Id. at 51-57.) The ME testified that physical therapy and

injections did not provide sustained relief. (Id. at 51.) And despite reports of pain,

the ME noted that in July 2012 the medical provider recommended that Patrick

increase his physical activity. (Id. at 52.) The ME pointed to 2014 records in which

Patrick reported “unrelenting” back pain, at a level of 10 out of 10. (Id. at 54.) But

even in 2015 Patrick continued to have “really clean” physical examinations. (Id. at

55.) The ME explained that Dr. Shapiro based Patrick’s need for lumbar surgery

solely on a discogram and subjective allegations of pain, not on neurologic findings.

(Id. at 70.)   After undergoing surgery in 2015, Patrick reported that his pain

worsened. (Id. at 56.) But August 2017 treatment notes showed that back pain

“improved somewhat from the presurgical time.” (Id.)

      Given the alleged subjective symptoms, the ME provided a second RFC, based

solely on Patrick’s subjective complaints. Under this RFC, the ME limited Patrick to

walking and standing two out of eight hours, sitting with appropriate breaks two to

four hours out of eight, occasionally climbing, balancing, kneeling, crouching, or

crawling, and abstaining from ladders, scaffolds, and unprotected heights. (Id. at 58.)



                                           17
He could lift 10 pounds frequently. (Id. at 59.) And alternating between standing

and sitting would be appropriate given the pain allegations. (Id. at 60-61.) The ME

added the caveat, however, that because there was “such a discrepancy” between the

objective findings and subjective allegations, an “assessment of credibility” would be

required by the ALJ. (Id. at 69-70.)

      The ALJ assigned “partial weight” to the ME’s RFC based on subjective

allegations. (Id. at 23.) The ALJ explained that the ME “himself acknowledged that

his opinion was primarily based on the claimant’s subjective reports of pain and

indicated that the objective medical evidence documented no significant, ongoing

physical limitation.” (Id.) Thus, the ALJ limited Patrick to sedentary work with

postural restrictions and a sit-stand option, allowing Patrick to alternate between

sitting and standing by sitting for one hour and then standing for five minutes while

remaining on task. (Id. at 19.) The ALJ declined to adopt the more extreme walking,

sitting, and standing limitations in the ME’s subjective RFC because the ME relied

too heavily on Patrick’s subjective complaints, which were inconsistent with objective

evidence showing normal examinations throughout the disability period. (Id. at 23.)

      Patrick argues that the ALJ impermissibly played doctor and erred by

discounting the ME’s opinion based on subjective allegations. (R. 10, Pl.’s Mem. at

14.) The court disagrees. As for allegedly playing doctor, Patrick does not point to

any language in the ALJ’s decision to support that assertion, and the court does not

find instances in which the ALJ independently interpreted medical data. In any

event, “[t]he use of a [ME] can help ALJs resist the temptation to ‘play doctor.’”



                                         18
Gebauer, Jr., 2020 WL 261231, at *3. Here, by the ME’s own admission, the objective

evidence supported no physical limitations. (A.R. 58.) The ALJ granted only partial

weight to the ME’s second RFC because it was based primarily on Patrick’s subjective

complaints. (Id.) The ALJ was permitted to make such a finding, particularly since

she adequately explained why objective medical evidence did not support the

subjective complaints. See Burmester v. Berryhill, 920 F.3d 507, 512-13 (7th Cir.

2019) (finding no error in the ALJ’s rejection of medical opinions where the ALJ

provided detailed reasons showing why the record did not support the opinions).

Thus, Patrick has not shown any error in the ALJ’s evaluation of Dr. Tanney’s or the

ME’s opinions.

C.    RFC Assessment

      Patrick argues that the ALJ lacked the support of substantial evidence for her

finding that he could sustain sedentary work with certain postural limitations and

concentrate “on a regular and continuing basis.” (R. 10, Pl.’s Mem. at 11 (citing

A.R. 23).) He contends that the “finding of unimpaired concentration comes from out

of left field and is utterly without evidentiary support.” (Id.) Patrick points to his

own testimony for support:

      The surgery, the back surgery I had, it’s been worse than what it was.
      I’m just limited to, you know, I can’t sit, stand, walk, or anything for
      more than like 20 minutes without intensifying pain. It, it’s hard for me
      to focus anymore. It’s hard for me to concentrate.

(A.R. 39.) He also relies on Dr. Tanney’s 2017 opinion that Patrick’s frequent pain is

severe enough to interfere with his concentration and requires him to take




                                         19
unscheduled breaks every hour for 20 minutes at a time and miss more than four

days of work per month. (R. 10, Pl.’s Mem. at 11 (citing A.R. 1127-29).)

      The ALJ was only required to incorporate into the RFC “limitations that [s]he

accept[ed] as credible,” Simila v. Astrue, 573 F.3d 503, 521 (7th Cir. 2009) (citation

omitted), as the government points out, (R. 22, Govt.’s Mem. at 18). As explained

above, the ALJ appropriately evaluated Patrick’s symptom allegations and

discounted his claim of disabling pain and related difficulties concentrating. (See

A.R. 19-20, 23.) In doing so, the ALJ pointed to inconsistencies between Patrick’s

allegations of disabling pain and the objective medical evidence, his own statements,

and his daily activities. (See id. at 19-23.) The ALJ also reasonably weighed the

medical opinion evidence and granted little weight to Dr. Tanney, as explained above.

(Id. at 23.) The court thus finds no error in the RFC assessment. (Id.)

D.    VE Testimony

      Finally, Patrick argues that the ALJ erred by denying his request for the VE

to produce supporting documentation, and then compounded this error by relying on

the VE’s testimony. 3 (R. 10, Pl.’s Mem. at 14-15.) At step five an ALJ must ensure

that substantial evidence supports the VE’s testimony that “suitable jobs exist in




3 Patrick claims that the ALJ improperly relied on unreliable VE testimony but does
not develop an argument challenging the substance of the VE’s testimony. (R. 22,
Govt.’s Mem. at 18.) Instead, Patrick lodges a procedural attack based on the ALJ’s
denial of his request for documents supporting the VE’s testimony. (Id.) Accordingly,
the court does not consider Patrick’s perfunctory argument contesting the accuracy
of the VE’s testimony. See Hernandez v. Cook Cnty. Sheriff’s Office, 634 F.3d 906,
913 (7th Cir. 2011) (“It is well established in our precedents that ‘skeletal’ arguments
may be properly treated as waived.”).
                                          20
significant numbers.”    Chavez v. Berryhill, 895 F.3d 962, 963 (7th Cir. 2018).

“Evidence is not ‘substantial’ if vital testimony has been conjured out of whole cloth.”

Id. at 968 (citation omitted). At the same time, a VE’s “cogent[] and thorough[]”

testimony—based on “professional qualifications” and personal experience—may

constitute substantial evidence, even where she does not produce data supporting her

testimony. Biestek, 139 S. Ct. at 1155.

      Patrick, through his attorney, asked the ALJ before the hearing to require the

production of documents upon which the VE planned to rely at the hearing.

(A.R. 321-22 (requesting “one page for each job that the VE testified existed with the

number of jobs listed”).) He explained that “vocational experts often testify about

numbers of jobs that exist in a region for various occupations but fail to adequately

identify the statistical source for those opinions or they rely on their personal

experience.” (Id. at 321.) The ALJ denied Patrick’s request. (Id. at 338-42.) Because

the ALJ did not possess such documents, she construed the request as one for the

issuance of a subpoena. (Id. at 339.) However, the ALJ found that Patrick had not

satisfied the required elements for a subpoena to issue and that the request was

“premature” and “overbroad.” (Id. at 339-40.) The ALJ explained that the request

sought the VE’s work product, along with documents that the VE might not rely upon

or that could be obtained from public sources. (Id.) The ALJ declined to “curtail” the

VE’s testimony before the hearing even took place. (Id.)

      At the hearing the ALJ asked the VE whether her testimony would be “based

on [her] knowledge, training, education, and experience, and consistent with” the



                                          21
Dictionary of Occupational Titles (“DOT”).         (Id. at 72.)    The VE responded

affirmatively. (Id.) At the end of her questioning, the ALJ again asked the VE

whether her testimony was consistent with the DOT. (Id. at 74.) The VE said, “[i]t

is where the DOT offers guidance, and where it doesn’t, [I] supplement[ed] the DOT

[with] my own data and observations collected over some 30 plus years of vocational

rehabilitation counseling practice.” (Id. at 74-75.)

      Patrick then asked the VE whether the DOT provides information about sit-

stand options. (Id. at 78.) The VE said it does not but confirmed that a published

article provided the basis for her testimony. (Id.) She could not locate the article but

thought it could be found in the Journal of Rehabilitation. (Id. at 79.) Patrick then

inquired whether the VE had placed employees or observed employees in jobs in

which they were afforded a sit-stand option. (Id. at 79-80.) The VE responded that

she “ha[d] done both” and provided a recent example. (Id. at 80.)

      After completing his questioning, Patrick asked the ALJ to order the

production of materials relied upon by the VE, including the sit-stand article and each

of the calculations the VE used to arrive at numbers of jobs available. (Id. at 83.) The

ALJ asked Patrick if he was seeking to have the VE redo her math on paper, and he

confirmed that he was.     (Id. at 84.)   The ALJ then asked the VE whether she

calculated her job numbers based on public information.           (Id. at 85.)   The VE

responded affirmatively, identifying Occupational Employment Statistics and

County Business Patterns as sources. (Id. at 82, 85.) Thereafter, the ALJ denied




                                          22
Patrick’s request, explaining that the VE confirmed her testimony was consistent

with the DOT, her personal experience, and publicly available sources. (Id. at 25-26.)

      Patrick asserts that the ALJ improperly “relieved the agency of its evidentiary

burden” when she denied his request for the production of documents supporting the

VE’s testimony. (R. 10, Pl.’s Mem. at 14-15.) The court disagrees. Both the ALJ and

Patrick asked the VE about her sources and methodology, as well as her conclusions.

(A.R. 71-85); Biestek, 139 S. Ct. at 1156-57. In response the VE provided a detailed

recitation of the methodology she used to calculate the numbers of jobs available and

supported those findings with personal experience and publicly available

information.   (A.R. 71-85.)   Her responses were both “cogent[] and thorough[],”

Biestek, 139 S. Ct. at 1155, and she provided more than a “modicum of confidence” in

the reliability of her estimates, Chavez, 895 F.3d at 969.

      The court has little doubt that the VE’s “testimony would be even better—more

reliable and probative—if she had produced supporting data.” Biestek, 139 S. Ct. at

1155. But the Supreme Court has squarely rejected the argument that a VE must

produce supporting data to satisfy the substantial evidence standard. Id. at 1155-56.

Where, as here, the VE’s testimony was “sound” and not contradicted by the record,

id. at 1155, substantial evidence supports her conclusion that “suitable jobs exist in

significant numbers,” Chavez, 895 F.3d at 967, even though she was not required to

produce documents supporting her testimony. Accordingly, the court finds no error

in the ALJ’s reliance on the VE’s testimony about whether Patrick could find other

work. See Biestek, 139 S. Ct. at 1156.



                                          23
                                  Conclusion

      For the foregoing reasons, Patrick’s motion for summary judgment is denied

and the government’s motion is granted.

                                               ENTER:



                                               ____________________________________
                                               Young B. Kim
                                               United States Magistrate Judge




                                          24
